      Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 1 of 24




 1     JOHN A. YANCHUNIS (pro hac vice)          Clayeo C. Arnold, SBN 65070
       jyanchunis@forthepeople.com               carnold@justice4you.com
 2     RYAN J. McGEE (pro hac vice)              Joshua H. Watson, SBN 238058
       rmcgee@forthepeople.com                   jwatson@justice4you.com
 3
       MORGAN & MORGAN                           CLAYEO C. ARNOLD
 4     COMPLEX LITIGATION GROUP                  A PROFESSIONAL LAW
       201 N. Franklin Street, 7th Floor         CORPORATION
 5     Tampa, Florida 33602                      865 Howe Avenue
       Telephone: (813) 223-5505                 Sacramento, California 95825
 6     Facsimile: (813) 223-5402                 Telephone: (916) 777-7777
                                                 Facsimile: (916) 924-1829
 7

 8

 9     FRANKLIN D. AZAR (pro hac vice)
       azarf@fdazar.com
10     MARGEAUX R. AZAR (pro hac vice)
11     azarm@fdazar.com
       FRANKLIN D. AZAR & ASSOCIATES, P.C.
12     14426 East Evans Avenue
       Aurora, Colorado 80014
13     Telephone:    (303) 757-3300
       Facsimile:    (720) 213-5131
14

15     Appointed Class Counsel

16

17                           UNITED STATES DISTRICT COURT
18                        NORTHERN DISTRICT OF CALIFORNIA
19                                 SAN JOSE DIVISION
20 IN RE GOOGLE PLUS PROFILE                )   No. 5:18-CV-06164-EJD (VKD)
21 LITIGATION                               )
                                                MEMORANDUM OF POINTS AND
                                            )
                                            )   AUTHORITIES IN SUPPORT OF
22                                              PLAINTIFFS’ MOTION FOR FINAL
                                            )   APPROVAL OF CLASS ACTION
23                                          )   SETTLEMENT
                                            )
24                                              Date:      November 19, 2020
                                            )
                                                Time:      9:00 a.m.
25                                          )
                                                Courtroom: 4, 5th Floor
                                            )
                                                Judge:     Hon. Edward J. Davila
26                                          )

27

28
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO: 5:18-CV-06164-EJD                                                    -i-
        Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 2 of 24




 1                                                  TABLE OF CONTENTS

 2 I.       INTRODUCTION ...............................................................................................................1

 3 II.      BACKGROUND .................................................................................................................2

 4          A.        The First Data Leak .................................................................................................2

 5          B.        The Second Data Leak .............................................................................................2

 6          C.        Litigation History .....................................................................................................3

 7          D.        Settlement Negotiations ...........................................................................................4

 8 III.     THE SETTLEMENT TERMS .............................................................................................4

 9          A.        The Preliminarily Approved Settlement Class ........................................................4

10          B.        Business Practice Changes .......................................................................................5

11          C.        Settlement Fund .......................................................................................................5

12          D.        Class Notice and Settlement Administration ...........................................................6

13          E.        Service Awards to Named Plaintiffs & Attorneys’ Fees, Costs, and
                      Expenses ..................................................................................................................6
14
            F.        Reduction or Residual ..............................................................................................7
15
            G.        Release .....................................................................................................................7
16
     IV.    NOTICE IMPLEMENTATION ..........................................................................................7
17
     V.     CLASS REACTION ............................................................................................................8
18
     VI.    ARGUMENT .......................................................................................................................8
19
            A.        The Settlement Class Should Be Finally Certified ..................................................8
20
                      1.         The Rule 23(a) Requirements Are Met ........................................................9
21
                      2.         The Requirements of Rule 23(b) Are Met .................................................10
22
            B.        The Settlement Should be Finally Approved .........................................................11
23
                      1.         Rule 23(e) Analysis....................................................................................11
24
                      2.         The District’s Procedural Guidance Regarding Final Approval ................13
25
                      3.         Ninth Circuit Final Approval Factors ........................................................15
26
            C.        The Notice Plan Met the Requirements of Due Process ........................................16
27
            D.        Final Appointment of Settlement Class Counsel ...................................................17
28
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO: 5:18-CV-06164-EJD                                                                                                                 - ii -
      Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 3 of 24




 1 VII.    CONCLUSION ..................................................................................................................18

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
     CASE NO: 5:18-CV-06164-EJD                                                                                                      - iii -
         Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 4 of 24




 1                                                   TABLE OF AUTHORITIES

 2 CASES                                                                                                                         PAGE(S)

 3 Amchem Prods., Inc. v. Windsor, 521 U.S. 591 (1997) .............................................................8, 10

 4
      Ellis v. Costco Wholesale Corp., 657 F.3d 970 (9th Cir. 2011) ......................................................8
 5
      Hanlon v. Chrysler Corp., 150 F.3d 1011 (9th Cir. 1998) ..............................................................9
 6
      In re Anthem, Inc. Data Breach Litig., 327 F.R.D. 299 (N.D. Cal. 2018) .................................8, 10
 7

 8 In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935 (9th Cir. 2011)...................................12

 9 In re LinkedIn User Privacy Litig., 309 F.R.D. 573 (N.D. Cal. 2015) ..........................................10

10 In re Yahoo! Inc. Cust. Data Sec. Breach Litig.,
       No. 5:16-md-02752-LHK (N.D. Cal. July 20, 2019)...............................................................10
11

12 Just Film, Inc. v. Buono, 847 F.3d 1108 (9th Cir. 2017) ...........................................................9, 10

13 Matic, et al v. Google, Inc., No. 5:18-cv-06164-EJD (N.D. Cal. 2018) ..........................................3

14 Olson, et al v. Google, Inc., No. 5:18-cv-06365-NC (N.D. Cal. 2018) ...........................................3

15 Parsons v. Kimpton Hotel & Rest. Group, LLC,

16    No. 3:16-cv-05387-VC (N.D. Cal. Jan. 9, 2019) .....................................................................10

17 Staton v. Boeing Co., 327 F.3d 938 (9th Cir. 2003) ........................................................................9

18 Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036 (2016) ...........................................................10

19 Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011) .....................................................................9

20
   STATUTES, RULES, AND REGULATIONS                                                                                                  PAGE(S)
21
   Class Action Fairnes Act, 28 U.S.C. § 1715, et seq. .....................................................................12
22
   Fed. R. Civ. P. 23 ................................................................................................................... passim
23

24 PUBLICATIONS                                                                                                                  PAGE(S)

25 Manual for Complex Litigation (4th Edition) ..................................................................................8

26
27

28
      MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
      CASE NO: 5:18-CV-06164-EJD                                                                                                           - iv -
        Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 5 of 24




 1 I.       INTRODUCTION

 2          This Settlement brings meaningful resolution to Settlement Class Members: 1 the

 3 information they provided to Google via its now-shuttered social media platform is no longer

 4 available to third parties and has been removed from Google’s servers, and they are eligible to

 5 receive compensation from the Settlement Fund. Following preliminary approval of the parties’

 6 Settlement on June 10, 2020, (Dkt. No. 71), as well as the associated robust Notice plan,

 7 Plaintiffs—as representative for the class—now move for final approval of the Settlement.

 8          The response from the Settlement Class has been positive and engaged: as of October 15,

 9 2020, approximately 1,820,549 claims have been submitted; approximately 49,749 exclusions

10 have been requested; and approximately 761 objections have been lodged.2 See Declaration of

11 Jenny Shawver, ¶¶ 8–10, attached hereto as Exhibit 1, hereinafter “Shawver Decl.” The

12 administration of claims has not commenced, but based on past administration of class action

13 claims settlements, the total number of claims is expected to decrease through identification of

14 duplicates, incomplete forms, and other deficiencies.

15          Accordingly, Plaintiffs respectfully request the Court enter an order that: (1) finally

16 approves the Settlement Agreement and Release as fair, reasonable, and adequate under Rule

17 23(e); (2) finally certifies the Settlement Class under Fed. R. Civ. P. 23(b)(2) and (b)(3); (3) finally

18 appoints Matt Matik, Zak Harris, Charles Olson, and Eileen M. Pinkowski as Class

19 Representatives; (4) finally appoints as Class Counsel: John A. Yanchunis and Ryan J. McGee of

20 the law firm Morgan & Morgan Complex Litigation Group; Clayeo C. Arnold and Joshua H.

21 Watson of the law firm Clayeo C. Arnold Professional Law Corporation; and Franklin D. Azar

22 and Margeaux R. Azar of the law firm Franklin D. Azar & Associates, P.C.; (5) finds the Notice

23 plan as implemented satisfies Rule 23 and due process; (6) finally appoints Angeion Group

24

25
   1
     Unless otherwise noted, all capitalized terms are defined in the Settlement Agreement and
26 Release  (“Settlement Agreement” or Settlement”) (Dkt. No. 57-2).
   2
     As explained,  infra, a substantial number of submitted objections consisted only images, without
27 any contact information,    bases for objection, or attestations, wholly failing to comply with Rule
28 herein; however, to address theobjections
   23(e). Additionally,   duplicate             were submitted. The final, raw numbers are provided
                                     nature of objections, Plaintiffs rely on this refined figure.
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                         -1-
         Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 6 of 24




 1 (“Angeion”) as the Settlement Administrator; and (7) grants further relief as the Court deems just

 2 and proper.

 3 II.       BACKGROUND
             A.  The First Data Leak
 4
             On October 8, 2018, Google suddenly announced it would permanently shutter its Google+
 5

 6 social media platform; within that announcement, Google disclosed that a “software glitch” had

 7 allowed third-party application developers access to Google+ users’ Personal Information in

 8 profile fields between 2015 and March 2018 (the “First Data Leak”). ¶ 27. In announcing the First
                                                                            3



 9 Data Leak, Google explained that while users could grant third party applications access to their

10 Personal Information in profile fields, a “glitch” or “bug” in Google’s Application Program

11 Interfaces (“API”) allowed third-party applications to access that Personal Information without the

12 Google+ users’ permission. ¶ 28. In other words, the First Data Leak made it possible for third
                                      4



13 parties to access users’ Personal Information in profile fields without permission. The information

14 substantiating the First Data Leak was, however, known to Google since March 2018, yet Google

15 took approximately seven months to disclose it to the public. ¶ 32. The First Data Leak affected

16 an unknown number of users, with potentially 438 third-party developers able to access that

17 Personal Information. ¶ 33.
             B.     The Second Data Leak
18
             On December 10, 2018, Google announced that it would accelerate the closing of Google+
19

20 from August 2019 to April 2019 due to another “glitch” or “bug” that permitted the Personal

21 Information in profile fields of several million users in the United States to be shared with third-

22 party developers (the “Second Data Leak”). ¶ 50. The Second Data Leak resulted from Google’s

23

24   3
      References to “¶” or “¶¶” are to the Complaint, unless otherwise noted.
     4
      Douglas MacMillan & Robert McMillan, Google Exposed User Data, Feared Repercussions of
25
     Disclosing to Public, The Wall Street Journal (Oct. 8, 2018), available at
26   https://www.wsj.com/articles/google-exposed-user-data-feared-repercussions-ofdisclosing-to-
     public-1539017194; Douglas MacMillan & John McKinnon, Google to Accelerate Closure of
27   Google+ Social Network After Finding New Software Bug, The Wall Street Journal (Dec. 10,
     2018), available at https://www.wsj.com/articles/google-to-accelerate-closure-of-google-social-
28   network-1544465975.
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                     -2-
      Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 7 of 24




 1 attempting to fix another vulnerability identified in the Google+ platform, but in turn resulted in

 2 exposure of the Personal Information in profile fields to unauthorized third-party developers

 3 between November 7, 2018 and November 13, 2018, regardless of the privacy setting the Google+

 4 user set for her or his profile. ¶¶ 50–51.

 5          C.      Litigation History

 6          Following Google’s announcement of the First Data Leak, Plaintiffs Matt Matic and Zak

 7 Harris filed their class action complaint on October 9, 2018 (the “Matic Case”). (Dkt. No. 6).

 8 Shortly thereafter, Plaintiffs Charles Olson and Eileen Pinkowski filed their class action complaint

 9 on October 17, 2018 (the “Olson Case”). (Dkt. No. 12). And on December 5, 2018, this Court

10 ordered the Matic Case and Olson Case related, pursuant to Civil L.R. 3-12. (Dkt. No. 20). On

11 December 11, 2018, following Google’s announcement of the Second Data Leak, but before the

12 Matic Case and Olson Case were consolidated, Plaintiffs Matic and Harris filed their First

13 Amended Class Action Complaint, consolidating the First and Second Data Leaks into this

14 litigation. (Dkt. No. 26). Shortly thereafter, counsel in both the Matic Case and Olson Case jointly

15 moved for appointment of Interim Lead Counsel, (Dkt. No. 27), and counsel for all parties (i.e.,

16 Matic, Olson, and Google) jointly petitioned the Court to consolidate the cases. (Dkt. No. 30). On

17 January 9, 2019, the Court consolidated the Matic Case and Olson Case, (Dkt. No. 31), counsel in

18 the Matic Case and Olson Case convened and filed their consolidated complaint (i.e., the

19 previously-defined Complaint), (Dkt. No. 37), and the Court appointed John A. Yanchunis and Ivy

20 T. Ngo as co-lead counsel. (Dkt. No. 44).

21          On April 10, 2019, Google moved to dismiss Plaintiffs’ Complaint, arguing failure to

22 allege economic or other harms, and failure to allege sufficient factual bases to meet Fed. R. Civ.

23 P. 8, 9, and 12 pleadings standards. (Dkt. No. 45). On May 10, 2019, Plaintiffs responded in

24 opposition to Google’s Motion to Dismiss, detailing the sufficiency of their factual and legal

25 allegations in support of equitable and other relief, (Dkt. No. 47), and on May 31, 2019, Google

26 filed its reply to Plaintiffs’ opposition. (Dkt. No. 49).
27

28
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                     -3-
      Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 8 of 24




 1          D.     Settlement Negotiations

 2          Following full briefing of Google’s Motion to Dismiss, Google’s counsel and Co-Lead

 3 Counsel discussed the possibility of a mediation in this case, and on August 14, 2019, Interim

 4 Class Counsel and Google engaged in an arm’s-length, in-person, day-long mediation session

 5 under the direction of Mr. Randall Wulff in California. (Dkt. No. 52). During the mediation, the

 6 parties agreed to terms forming the substance of the Settlement. Negotiations of attorneys’ fees,

 7 costs, and expenses did not commence until agreement on behalf of the Settlement Class had been

 8 reached. S.A. §§ 9.1, 10; (Dkt. No. 57-5, ¶¶ 4, 15, 16).

 9 III.     THE SETTLEMENT TERMS

10          A.     The Preliminarily Approved Settlement Class

11          The Settlement Agreement will provide relief for the following class that the Court certified

12 for Settlement purposes on June 10, 2020 (Dkt. No. 71):

13          All persons residing in the United States who: (1) had a consumer Google+ account
            for any period of time between January 1, 2015, and April 2, 2019; and (2) had their
14          non-public Profile Information exposed as a result of the software bugs Google
            announced on October 8, 2018, and December 10, 2018.
15

16 S.A., § 1.8; (Dkt. No. 71).

17          Because the claims at issue relate to alleged disclosure of private information, the Class is

18 defined to comprise U.S. users who included non-public information in their Google+ profile fields

19 that was exposed due to the Data Leaks. Users meeting the class definition will have the

20 opportunity to submit a claim form affirming that they had non-public information in their

21 Google+ profile fields that was susceptible to the software bugs, either because the user shared the

22 profile information with another Google+ user, or authorized a third-party app to access that

23 information.

24          While the parties do not know the total number of users who meet the class definition,

25 based on available data about the U.S-based accounts that were potentially susceptible to the

26 second bug, it is estimated that under ten million users in the United States had account settings
27 such that information in their profiles could have been exposed by the second bug. As to the First

28 Data Leak, due to the lack of historical records, the total number of potentially affected accounts
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                       -4-
      Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 9 of 24




 1 during the first bug’s existence cannot be conclusively determined. However, the relatively small

 2 number of susceptible accounts at the time of its discovery suggests that the impact of the First

 3 Data Leak was significantly smaller than the second bug. Further, the parties do not have sufficient

 4 information to determine how many of those users with susceptible accounts had non-public data

 5 in profile fields, and thus do not know the exact number of persons contained within the proposed

 6 class. This information was provided to the Court in the Plaintiffs’ Motion for Preliminary

 7 Approval, and no information has been revealed to the contrary. (Dkt. No. 57, § III(A)).

 8          B.      Business Practice Changes

 9          Following the announcement of the first software bug on October 8, 2018, Google

10 announced its intent to permanently shutter its Google+ consumers social media platform in

11 August 2019. ¶¶ 1, 27, 44; (Dkt. No. 57, § III(B)). Following the announcement of the second

12 software bug on December 10, 2018, Google expedited the shuttering of its Google+ social media

13 platform to April 2, 2019. ¶ 52; (Dkt. No. 57, § III(B)). Because the Google+ consumer social

14 media platform is no longer operative, Plaintiffs did not seek any additional business practice

15 changes because the potential for harm to consumers has been remediated. (Dkt. No. 57-5, ¶ 24).

16          C.      Settlement Fund

17          Google’s total financial commitment under the Settlement Agreement is $7,500,000. S.A.

18 §§ 1.48, 2.1. The Settlement Fund will be applied to pay all Notice and Administrative Costs, the

19 taxes described within the Settlement Fund, the Fee, Cost, and Expense Award, and any Service

20 Awards. S.A. § 2.8. The Settlement Fund will also be used to distribute Residual Settlement

21 Payments (if any) to Approved Cy Pres Recipients. S.A. §§ 2.8, 2.12. The Net Settlement Fund

22 will be applied to Claimants in accordance with the Final Approval Order or any subsequent order

23 of the Court. S.A. §§ 2.8, 2.9. The Net Settlement Fund will be allocated to Claimants on a pro

24 rata basis up to a cash payment of US $5.00 per Claimant. S.A. §§ 2.8, 2.10. If there are insufficient

25 funds to pay claimants $5.00 based on the number of claimants, the payment to each claimant will

26 be reduced pro ratably. S.A. §§ 2.8, 2.10. If sufficient funds remain after calculation of the
27 aggregate initial maximum distribution of US$5.00 per Claimant, the allocation shall be

28 recalculated on a pro rata basis up to a maximum distribution of up to US$12.00 per Claimant.
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                       -5-
     Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 10 of 24




 1 S.A. § 2.10. Any funds remaining in the Net Settlement Fund after distribution(s) to Class

 2 Members will be distributed to Cy Pres Recipients that have been selected by a neutral third party

 3 and approved by the Court. S.A. §§ 2.8, 2.9. Under no circumstances will any Class Member

 4 receive more than $12.00. S.A. § 2.10. Plaintiffs believe the Settlement Fund will be more than

 5 ample enough to accommodate the amounts drawn from it, (Dkt. No. 57-5 ¶¶ 22, 30–32), but, in

 6 the event it is not, all claims drawn from it will be reduced pro rata. S.A. § 2.10.

 7          D.      Class Notice and Settlement Administration

 8          Notice to the Settlement Class and the costs of administration will be paid from the

 9 Settlement Fund. S.A. § 2.8. Angeion, a nationally recognized and well-regarded class action

10 settlement administrator has been preliminarily approved to provide the settlement notice and to

11 act as settlement administrator. Reflective of the nature of the Settlement Class, email addresses

12 are available for the potential Class Members, and individual notice will be achieved primarily via

13 email sent to the email addresses associated with the accounts of Google+ users in the U.S. as

14 reflected in Google’s records. S.A., §§ 4.1, 6.1.1. Notice will also be provided by the creation of a

15 Settlement Website, available at www.GooglePlusDataLitigation.com, S.A., § 4.2, as well as via

16 press release, issued through PR Newswire’s US1 commercial newswire service and will also be

17 posted on the Settlement Website and Class Counsel’s respective firm websites. S.A., §§ 4.2, 4.3.

18 Copies of all the notice documents are attached to this preliminary approval motion; they are clear

19 and concise, and directly apprise Settlement Class Members of all the information they need to

20 know to make a claim. Fed. R. Civ. P. 23(c)(2)(B).

21          E.      Service Awards to Named Plaintiffs & Attorneys’ Fees, Costs, and Expenses

22          Plaintiffs filed their Motion for Attorneys’ Fees, Costs, and Expenses and Service Awards

23 on September 28, 2020, which was promptly uploaded to the Settlement Website. (Dkt. Nos. 87,

24 88). In that Motion, Plaintiffs sought $1,500 for each Plaintiff’s Service Award, S.A., § 10, and an

25 award of attorneys’ fees and reimbursement of litigation costs and expenses amounting to 25% of

26 the Settlement Fund (i.e., $1,875,000), S.A., § 9.1, as well as $200,000 for additional costs. S.A.
27 § 9.1. (Dkt. Nos. 87, 88). Plaintiffs hereby incorporate the arguments contained therein.

28
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                      -6-
         Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 11 of 24




 1            F.     Reduction or Residual

 2            Importantly, this Settlement is non-reversionary. If the Net Settlement Fund is insufficient

 3 to cover the disbursement of $5.00 to each Settlement Class Member, all such claims will be

 4 reduced on a pro rata basis. S.A., § 2.10. Conversely, should there be a remaining amount, surplus

 5 funds will be used to increase the disbursement payments up to the $12.00 individual claim cap,

 6 S.A. § 2.10. (Dkt. 57-5, ¶¶ 30–33). If additional funds remain in the Net Settlement Fund following

 7 those two disbursements, then a neutral third party appointed by the Court will select a Cy Pres

 8 recipient or recipients, subject to this Court’s approval. S.A. §§ 2.10, 2.12.

 9            G.     Release

10            In exchange for the benefits provided under the Settlement Agreement, Settlement Class

11 Members will release any claims against Google related to or arising from any of the facts alleged

12 in the complaints filed in this litigation. S.A., §§ 7.1–7.6; (Dkt. No. 57, § III(G)).

13 IV.        NOTICE IMPLEMENTATION

14            Pursuant to the Preliminary Approval Order, the Settlement Administrator implemented

15 the Notice plan. (Dkt. No. 71); See generally, Shawver Decl.

16            Direct notice was achieved through email. Emails were sent to a broad set of email

17 addresses that users supplied for their Google Plus accounts in the United States. 5 The email

18 campaign began on August 3, 2020 and continued for a total of five (5) business days, ending on

19 August 7, 2020. The vast majority of the emails (over 98%) were successfully delivered, with

20 bounce-back rates for undeliverable emails of under 2%. Angeion also created the Settlement

21 Website, which was established on June 24, 2020, and as of October 15, 2020, had received

22 5,472,651 website visits by 4,482,813 unique users totaling 13,154,947 pageviews. Shawver Decl.,

23 ¶ 6. The Settlement Website contained a summary of the Settlement, frequently asked questions,

24

25   5
     For several reasons, the parties cannot definitively identify which users had accounts affected by
   the first bug. In an effort to ensure that as many potential class members as possible received
26 notice of the settlement, the parties agreed to disseminate notice via email to a much larger group
27 correspond tousers
   of Google+          than those likely to be class members. In addition, email addresses do not
                   individual users on a one-to-one basis, as users may often have multiple email
28 accounts.
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                        -7-
     Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 12 of 24




 1 various Court documents (e.g., the Settlement Agreement, Preliminary Approval Order,

 2 Complaints, declarations, exhibits, and other pertinent documents), Long Form Notice, Claim

 3 Forms, information on the claim filing/exclusion/objection deadlines, and allowed Settlement

 4 Class Members an opportunity to file a Claim Form, Objection, or Opt-Out online through October

 5 8, 2020. Angeion also established a toll-free number, 1-833-509-1101, for Settlement Class

 6 Members to call and obtain additional information regarding the Settlement through an Interactive

 7 Voice Response (“IVR”) system and/or by being connected to a live agent. As of October 15,

 8 2020, Angeion received 17,221 calls. Shawver Decl., ¶ 7. In sum, the multi-media channel Notice

 9 plan developed and deployed for this Settlement was robust and far-reaching, accomplishing the

10 requirements of Due Process. Shawver Decl., ¶ 5.

11 V.       CLASS REACTION

12          The Settlement Class’ response to the Settlement has been positive and engaged. As of

13 October 15, 2020, approximately 1,820,549 claims have been filed, Shawver Decl., ¶ 10, far

14 outpacing the claims totals seen in In re LinkedIn User Privacy Litig., 309 F.R.D. 573 (N.D. Cal.

15 2015) (of 798,000 class members, 47,336 had submitted claims, amounting to an approximate

16 5.9% claims rate), and In Re Anthem, 327 F.R.D. 299, 320–21 (N.D. Cal. 2018) (of 79.15 million

17 class members, total of 1.41 million total claims were filed, amounting to an approximate 1.8%

18 claims rate), and received approximately 761 objections—which substantially consisted of images

19 submitted without any substance or noted objection, failing to satisfy Rule 23(e), as well as

20 numerous duplicates, bringing the total number of objections down. Shawver Decl., ¶ 9. Further,

21 as of October 15, 2020, 49,749 opt-outs were received. Shawver Decl., ¶¶ 8. This represents a

22 miniscule objection rate of 0.04% and an opt-out rate of 2.7% of participating Class Members,

23 further supporting approval of the Settlement. See, e.g., In re Anthem, 327 F.R.D. at 320–21 (“low

24 rates of objections and opt-outs are ‘indicia of the approval of the class.’”) (citations omitted)

25 (quoting Hughes v. Microsoft Corp., No. 98-cv-01646, 2001 WL 34089697, at *1, *8 (W.D. Wash.

26 Mar. 26, 2001)).
27 VI.      ARGUMENT

28          A.     The Settlement Class Should Be Finally Certified
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                   -8-
     Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 13 of 24




 1          Before assessing the parties’ settlement, the Court should first confirm the underlying

 2 settlement class meets the requirements of Rule 23. See Amchem Prods., Inc. v. Windsor, 521 U.S.

 3 591, 620 (1997); Manual for Complex Litigation, § 21.632. The requirements are well known:

 4 numerosity, commonality, typicality, and adequacy—each of which is met here. Fed. R. Civ. P.

 5 23(a); Ellis v. Costco Wholesale Corp., 657 F.3d 970, 979–80 (9th Cir. 2011).

 6                  1.     The Rule 23(a) Requirements Are Met

 7          The Settlement Class is estimated to potentially include up to approximately ten million

 8 United States-based accounts, and so readily satisfies the numerosity requirement. See Fed. R. Civ.

 9 P. 23(a)(1). The commonality requirement, which requires that class members’ claims “depend

10 upon a common contention” of such a nature that “determination of its truth or falsity will resolve

11 an issue that is central to the validity of each [claim] in one stroke,” is also met. Wal-Mart Stores,

12 Inc. v. Dukes, 564 U.S. 338, 350 (2011). Here, Plaintiffs’ claims turn on whether Google’s security

13 environment was adequate to protect Settlement Class Members’ Personal Information. The

14 resolution of that inquiry revolves around evidence that does not vary from class member to class

15 member, and so can be fairly resolved—whether through litigation or settlement—for all class

16 members at once.

17          Likewise, typicality and adequacy are easily met. Each proposed Settlement Class

18 Representative alleges he or she was a Google+ user with Personal Information stored on Google’s

19 servers that was exposed to unauthorized third parties during the Data Leaks; Plaintiffs were thus

20 impacted by the same inadequate data security that they allege harmed the rest of the Class. Just

21 Film, Inc. v. Buono, 847 F.3d 1108, 1118 (9th Cir. 2017) (“[I]t is sufficient for typicality if the

22 plaintiff endured a course of conduct directed against the class.”). The Settlement Class

23 Representatives also have no conflicts with the Settlement Class; have participated actively in the

24 case, including thorough examination of their Google+ profiles to identify the personal and private

25 nature of the Personal Information stored therein; and are represented by experienced attorneys

26 who were previously appointed by this Court to represent Class Members’ interests. (Dkt. No. 44);
27 Staton v. Boeing Co., 327 F.3d 938, 957 (9th Cir. 2003) (adequacy satisfied if plaintiffs and their

28 counsel lack conflicts of interest and are willing to prosecute the action vigorously on behalf of
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                       -9-
     Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 14 of 24




 1 the class); (Dkt. No. 57-5, ¶¶ 25, 27).

 2                  2.     The Requirements of Rule 23(b) Are Met

 3          “In addition to meeting the conditions imposed by Rule 23(a), the parties seeking class

 4 certification must also show that the action is maintainable under Fed. R. Civ. P. 23(b)(1), (2) or

 5 (3).” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022 (9th Cir. 1998). Here, the Settlement Class

 6 is maintainable under Rule 23(b)(3), as common questions predominate over any questions

 7 affecting only individual members and class resolution is superior to other available methods for

 8 a fair and efficient resolution of the controversy. Id. Plaintiffs’ claims depend, first and foremost,

 9 on whether Google used reasonable data security to protect consumers’ Personal Information

10 stored in Google+ user profiles. That question can be resolved using the same evidence for all

11 Settlement Class Members, and thus is precisely the type of predominant question that makes a

12 class-wide adjudication worthwhile. See Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045

13 (2016) (“When ‘one or more of the central issues in the action are common to the class and can be

14 said to predominate, the action may be considered proper under Rule 23(b)(3) ….’”) (citation

15 omitted).

16          Importantly, predominance analysis in the settlement context need not consider

17 manageability issues because “the proposal is that there be no trial,” and hence manageability

18 considerations are no hurdle to certification for purposes of settlement. Amchem, 521 U.S. at 620.

19 There is only the predominant issue of whether Google failed to properly secure the Personal

20 Information disclosed to unauthorized third parties during the Data Leaks and failed to provide

21 timely notice, such that its users should now be provided a remedy. Resolution of that issue through

22 individual actions is impracticable: the amount in dispute for individual class members is too small,

23 the technical issues involved are too complex, and the required expert testimony and document

24 review too costly. See Just Film, 847 F.3d at 1123. Rather, the class device is the superior method

25 of adjudicating consumer claims arising from the Data Leaks—just as in other data breach cases

26 where class-wide settlements have been approved. See, e.g., In re Yahoo! Inc. Cust. Data Sec.
27 Breach Litig., No. 5:16-md-02752-LHK (N.D. Cal. July 20, 2019); Parsons v. Kimpton Hotel &

28 Rest. Group, LLC, No. 3:16-cv-05387-VC (N.D. Cal. Jan. 9, 2019); In re Anthem, Inc. Data
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                      - 10 -
      Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 15 of 24




 1 Breach Litig., 327 F.R.D. 299, 316-17 (N.D. Cal. 2018); In re LinkedIn User Privacy Litig., 309

 2 F.R.D. 573, 585 (N.D. Cal. 2015).

 3          B.      The Settlement Should be Finally Approved

 4                  1.        Rule 23(e) Analysis

 5          Amended Rule 23(e) standardizes the factors governing final approval, stating that

 6 approval is proper upon a finding that the settlement is “fair, reasonable, and adequate” after

 7 considering whether:

 8                  (A) the class representatives and class counsel have adequately represented
                    the class;
 9
                    (B) the proposal was negotiated at arm’s length;
10                  (C) the relief provided for the class is adequate, taking into account:
11                       (i) the costs, risks, and delay of trial and appeal;
12                       (ii) the effectiveness of any proposed method of distributing relief to
                         the class, including the method of processing class-member claims;
13
                         (iii) the terms of any proposed award of attorney’s fees, including
14                       timing of payment; and
                         (iv) any agreement required to be identified under Rule 23(e)(3); and
15
                    (D) the proposal treats class members equitably relative to each other.
16
     Fed. R. Civ. P. 23(e).
17
            The applicable standard for preliminary approval also now incorporates these factors,
18
     which Plaintiffs analyzed at the preliminary-approval stage, including at the hearing on May 21,
19
     2020 (Dkt. No. 71), along with the Northern District of California’s Procedural Guidance for Class
20
     Action Settlements’ multiple applicable criteria for preliminary approval and this Circuit’s factors
21
     for final approval. (See Dkt. No. 57, §§ IV). Accordingly, Plaintiffs incorporate by reference their
22
     previously submitted argument and analysis. To avoid further burdening the record, Plaintiffs
23
     recap highlights of those arguments below and address any new matters evolving since that filing.
24
            As previously established, Plaintiffs as appointed representatives for the class and Class
25
     Counsel have adequately represented the Class. (Dkt. Nos. 57, § IV(F); 71, ¶ 8). The Settlement
26
     was negotiated at arm’s length using an experienced neutral. (Dkt. No. 57, §§ II(F), IV(B)(9)).
27

28
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                      - 11 -
     Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 16 of 24




 1                          a.      Adequacy of Relief: Costs, Risks, and Delay

 2          The relief provided by the Settlement is reasonable and adequate, particularly in light of

 3 the risks and delays trial and associated appeals would wreak. Although Plaintiffs maintain they

 4 had a strong case for liability, the primary issue and risk was the viability of Plaintiffs’ damages

 5 models and ability to certify a damages class using them. While data breaches generally involve

 6 the pilfering of types of data that are both known and uniform across a class, such uniformity was

 7 not present in this case.

 8          This case did not involve a traditional data breach; instead, as described above, the Data

 9 Leaks concerned information potentially being shared with third-party application developers. Put

10 differently, Plaintiffs and Class Members could have shared this information with those third-party

11 application developers by making a simple selection in the Google+ platform. The information at

12 issue was not stolen by hackers or otherwise leaked to the Dark Web, it was potentially shared

13 with third-party application developers already integrated into the Google+ platform.

14          Google rigorously disputed whether harm and damages was pleaded and challenged the

15 entirety of Plaintiffs’ consolidated complaint. While Plaintiffs maintain that liability is strong, the

16 road to certifying a damages class based on a licensing model remains uncertain in data breach

17 litigation. Therefore, taking these factors into account, the Settlement provides a fair and just

18 mechanism for relief to the Class. It is certain and provides monetary and non-monetary

19 compensation.

20          Although claims have not yet been administered, it is estimated class members will recover

21 monetary relief squarely within the range Plaintiffs’ expert Mr. Ian Ratner calculated for the

22 information potentially at issue in this Settlement. As was stated in Plaintiffs’ motion for

23 preliminary approval, Mr. Ratner determined the range of transaction values for access to social

24 media accounts between $0.20 and $29.60, with an average of $2.50 per account. (Dkt. No. 57,

25 p.14; Dkt. No. 57-5, ¶ 31). Claimants will certainly exceed the bottom value of this range and are

26 anticipated to recover more than $2.00 after payment of all notice and administration costs,
27 attorneys’ fees, costs, and expenses.

28
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                       - 12 -
     Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 17 of 24




 1                         b.     Adequacy of Relief: Proposed Method of Distributing Relief

 2          Relief will be distributed to the Class following submission of claim forms on which Class

 3 Members attest under oath to their creation of a Google+ account, entry of private information,

 4 and sharing that private information to qualify for monetary benefit. For efficient distribution,

 5 Class Members may accept electronic distributions to be made through PayPal or ACH transfers.

 6                         c.     Adequacy of Relief: Attorneys’ Fees, Costs, and Expenses

 7          Plaintiffs filed their Motion for Attorneys’ Fees, Costs, and Expenses and Service Awards,

 8 (Dkt. Nos. 87, 88), seeking these from the Settlement Fund, as further articulated in that motion.

 9                         d.     Rule 23(e)(3) Agreements and Equality of Treatment

10          No Rule 23(e)(3) agreements are in place in this matter. The Settlement treats Class

11 Members equitably relative to each other. All Class Members are eligible for monetary relief and

12 will equally benefit from Google’s removal of the Google+ platform.

13                 2.      The District’s Procedural Guidance Regarding Final Approval

14          The Northern District of California’s Procedural Guidance for Class Action Settlements

15 directs that, a motion for final approval should include:

16                 information about the number of undeliverable class notices and
                   claim packets, the number of class members who submitted valid
17                 claims, the number of class members who elected to opt out of the
                   class, and the number of class members who objected to or
18
                   commented on the settlement. In addition, the motion for final
19                 approval should respond to any objections.

20 N.D. Cal., Procedural Guidance for Class Action Settlements (Dec. 5, 2018) (hereinafter “District

21 Guidance”). As set forth above, notice was achieved via direct email, with no more than 49,749

22 requests for exclusion, and no more than 761 objections (of which there are duplicates and other

23 submissions that squarely fail to conform with Rule 23, which Class Counsel will address in its

24 forthcoming response to objections no later than November 5, 2020). The Court has set a deadline

25 of November 5, 2020, to respond to all objections, (Dkt. No. 71, p.10), at which time Plaintiffs

26 will address that factor under this District’s Procedural Guidance. Although the Court set a
27 subsequent deadline for the objections, Class Counsel have reviewed the objections filed with the

28 Court and with the Settlement Administrator. The primary bases for objections fall into four
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                   - 13 -
     Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 18 of 24




 1 categories (but to be sure, there are additional bases for objections): (1) the basis of the lawsuit;

 2 (2) amount of relief; (3) the amount of attorneys’ fees; and (4) the requirement that Class Members

 3 accept payment via PayPal or ACH transfer. These will be addressed in greater substance in

 4 Plaintiffs’ forthcoming responses, which will be filed on or before November 5, 2020, (Dkt. No.

 5 71, p.10); however, and by way of preview, Plaintiffs preliminarily address the objections by

 6 category as follows:

 7          Basis of the Lawsuit:

 8          Class Members lodged objections to the foundation of this lawsuit insomuch as Google has

 9 no culpability and Class Members suffered no harms. Assuming, arguendo, this is true, then the

10 objections are without merit—Google has offered what amounts to buying global peace with the

11 Settlement Class. As with other categories of objections, these objectors were well within their

12 rights to opt-out of the Settlement and not collect the monetary relief Google offers.

13          Amount of Relief:

14          In sum, these objections argue, in conclusory fashion, that the amount of relief is too little

15 to compensate class members based on Google’s market capitalization worth. These conclusory,

16 bare assertions fail to meet the burden of demonstrating why the settlement is unfair or

17 unreasonable. See, e.g., Hanlon, 150 F.3d at 1027; In re Google Referrer Header Privacy Litig.,

18 87 F. Supp. 3d 1122, 1137 (N.D. Cal. 2015) (holding that the parties themselves, as opposed to the

19 court or objectors, are in the best position to assess whether a settlement “fairly reflects” their

20 “expected outcome in litigation” and that “just because a settlement could be improved does not

21 mean it is not fair, reasonable or adequate.”), vacated on other grounds, Frank v. Gaos, 139 S. Ct.

22 1041 (2019); Schechter v. Crown Life Ins. Co., 2014 WL 2094323, **2–3 (C.D. Cal. May 19,

23 2014) (recognizing that settlements may be less than what could be achieved at trial, and an

24 objector must “demonstrate, if he can, that the settlement is so far out of the ballpark” as to be

25 inconsistent with the objectives of litigation). Absent the Settlement, Class Members could have

26 no relief at all, but Google’s market capitalization has no bearing on the value of the Settlement.
27 See Officers for Justice v. Civil Serv. Comm'n of City & Cty. of San Francisco, 688 F.2d 615, 628

28 (9th Cir. 1982) (“It is well-settled law that a cash settlement amounting to only a fraction of the
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                       - 14 -
     Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 19 of 24




 1 potential recovery will not per se render the settlement inadequate or unfair. This is particularly

 2 true in cases, such as this, where monetary relief is but one form of the relief requested by the

 3 plaintiffs. It is the complete package taken as a whole, rather than the individual component parts,

 4 that must be examined for overall fairness.”). These objectors are, of course, free to opt out of the

 5 Settlement and pursue individual lawsuits to recover the damages they deem sufficient.

 6          Amount of Attorneys’ Fees:

 7          As Plaintiffs thoroughly explain in their application for an award of attorneys’ fees, costs,

 8 expenses, and service awards, (Dkt. Nos. 87, 88), Class Counsel’s fee request rests squarely within

 9 the Ninth Circuit’s benchmark for common fund awards in similar cases, representing a 1.85

10 multiplier for the work required to bring the Settlement to finality—including monetary and non-

11 monetary relief for Class Members. Class Counsel were entitled to pursue more than 25% of the

12 common fund, but instead sought what the Ninth Circuit has deemed reasonable in common fund

13 cases. In re Bluetooth, 654 F.3d at 942 (“[C]ourts typically calculate 25% of the fund as the

14 ‘benchmark’ for a reasonable fee award, providing adequate explanation in the record of any

15 ‘special circumstances’ justifying a departure.”). For the reasons demonstrated in Plaintiffs’

16 request for an award of attorneys’ fees, costs, expenses, and service awards, (Dkt. Nos. 87, 88),

17 Class Counsel have met the Ninth Circuit’s factors taking into account the results achieved, the

18 risk of litigation, the skill required, the contingent nature of the case, and awards in similar cases.

19 Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1048 (9th Cir. 2002).

20          Requirement of PayPal or ACH Transfer:

21          Finally, a small number of objections concern the mistaken requirement that Class

22 Members provide Google—instead of the Settlement Administrator—their PayPal or bank

23 information to receive compensation. This is easily rendered: the Settlement Administrator can,

24 and with the Court’s approval will, send physical checks to these Class Members.

25                  3.      Ninth Circuit Final Approval Factors

26          Amended Rule 23 and the District Guidance reflect many of the factors already used in this
27 Circuit for final approval: (1) the strength of the plaintiff’s case; (2) the risk, expense, complexity,

28 and likely duration of further litigation; (3) the risk of maintaining class action status throughout
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                        - 15 -
     Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 20 of 24




 1 the trial; (4) the amount offered in settlement; (5) the extent of discovery completed and the stage

 2 of the proceedings; (6) the experience and views of counsel; (7) the presence of a governmental

 3 participant; (8) the reaction of the class members to the proposed settlement; and (9) whether the

 4 settlement is a product of collusion among the parties. In re Bluetooth Headset Prods. Liab. Litig.,

 5 654 F.3d 935, 946 (9th Cir. 2011). Because only factors (7) and (8) have the potential for evolution

 6 since the preliminary approval stage, with all others being previously addressed, they are further

 7 detailed below, with Plaintiffs’ prior argument incorporated by reference. (Dkt. No. 57, §§ B(1)–

 8 (9)).

 9                         a.      The Presence of a Government Participant

10          Although various investigations by governmental and regulatory authorities were

11 commenced relating to the Data Leaks, Plaintiffs here pursued their claims independently.

12 Pursuant to the Notice Plan, S.A., § 4.4, the Attorney General of the United States, and the 51

13 Attorneys General as well as to 5 territories were notified pursuant to CAFA, 28 U.S.C. § 1715,

14 and given an opportunity to raise any objections. No such objections were received.

15                         b.      The Reaction of the Class Members to the Settlement

16          As described above, the reaction of the Settlement Class has been positive, with more than

17 1,820,549 claims having been filed, with no more than 49,749 requests for exclusion, and no more

18 than 761objections. Shawver Decl., ¶ 8–10.

19          C.     The Notice Plan Met the Requirements of Due Process

20          In any proceeding that is to be accorded finality, due process requires that interested parties

21 be provided with notice reasonably calculated, under the circumstances, to apprise them of the

22 pendency of the action and afford them an opportunity to present their objections. Mullane v.

23 Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950). That means the settlement notices

24 must fairly apprise the class members of the terms of the proposed compromise and give class

25 members sufficient information to decide whether they should accept the benefits offered, opt out

26 and pursue their own remedies, or object to the settlement. Id. Additionally, the notice must be
27 designed to have a reasonable chance of reaching a substantial percentage of the class members.

28 Id. at 318 (explaining notice must be reasonably calculated to reach interested parties).
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                        - 16 -
     Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 21 of 24




 1          For classes certified under Rule 23(b)(3), “the court must direct to class members the best

 2 notice that is practicable under the circumstances, including individual notice to all members who

 3 can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). Under amended Rule

 4 23(c)(2)(B), “[t]he notice may be by one or more of the following: United States mail, electronic

 5 means, or other appropriate means.” Fed. R. Civ. P. 23(c)(2)(B) (effective Dec. 1, 2018).

 6          Here, as explained above, the Notice plan was implemented via direct notice, along with

 7 publication notice. Accordingly, the Court should find the Notice Plan was reasonably calculated

 8 to give actual notice to Settlement Class Members of the right to receive benefits from the

 9 Settlement, and to be excluded from or object to the Settlement, and that the Notice Program

10 therefore met the requirements of Rule 23 and due process.

11          D.     Final Appointment of Settlement Class Counsel

12          Under Rule 23(g)(1)(B), “a court that certifies a class must appoint class counsel [who

13 must] fairly and adequately represent the interests of the class.” In making this determination,

14 courts generally consider the following attributes: the proposed class counsel’s: (1) work in

15 identifying or investigating potential claims; (2) experience in handling class actions or other

16 complex litigation, and the types of claims asserted in the case; (3) knowledge of the applicable

17 law; and (4) resources committed to representing the class. Fed. R. Civ. P. 23(g)(1)(A)(i–iv).

18          Here, proposed Settlement Class Counsel have extensive experience prosecuting class

19 action cases, and specifically data breach cases, and were previously appointed by this Court. (See

20 Dkt. Nos. 27-2, 27-3, 57, 71). Accordingly, the Court should appoint as Class Counsel: John A.

21 Yanchunis and Ryan J. McGee of Morgan & Morgan Complex Litigation Group; Clayeo C.

22 Arnold and Joshua H. Watson of Clayeo C. Arnold Professional Law Corporation, and Franklin

23 D. Azar and Margeaux R. Azar of Franklin D. Azar & Associates.

24          E.     Cy Pres

25          The Court appointed former Magistrate Judge Elizabeth LaPorte of JAMS, who reviewed

26 applications from non-profit entities and recommended applicants Stanford Law School’s Center
27 for Internet and Society (“CIS”) and the Electronic Privacy Information Center (“EPIC”) to be

28 selected as Approved Cy Pres Recipients. (Dkt. Nos. 72). To the extent there is any residual
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                     - 17 -
     Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 22 of 24




 1 remaining in the Settlement Fund following distributions and covering all costs, CIS and EPIC

 2 will be eligible to share in an equal distribution of the residual.

 3 VII.      CONCLUSION

 4           Plaintiffs respectfully request the Court grant their Motion for Final Approval of

 5 Settlement; find the Settlement and Release are fair, reasonable, and adequate under Rule 23(e);

 6 finally certify the Settlement Class; finally appoint Plaintiffs Matt Matic, Zak Harris, Charles

 7 Olson, and Eileen M. Pienkowski as class representatives for the Class; finally appoint Settlement

 8 Class Counsel; find the Notice plan satisfied Rule 23 and due process; finally appoint Angeion

 9 Group as the Settlement Administrator; and grant any further relief as the Court deems just and

10 proper.

11 Dated: October 15, 2020                                 Respectfully submitted,

12                                                          JOHN A. YANCHUNIS (pro hac vice)
                                                            jyanchunis@forthepeople.com
13                                                          RYAN J. McGEE (pro hac vice)
                                                            rmcgee@forthepeople.com
14
                                                            MORGAN & MORGAN
15                                                          COMPLEX LITIGATION GROUP
                                                            201 N. Franklin Street, 7th Floor
16                                                          Tampa, Florida 33602
                                                            Telephone:    (813) 223-5505
17                                                          Facsimile:    (813) 223-5402
18
                                                            Clayeo C. Arnold, SBN 65070
19                                                          carnold@justice4you.com
                                                            Joshua H. Watson, SBN 238058
20                                                          jwatson@justice4you.com
                                                            CLAYEO C. ARNOLD
21                                                          A PROFESSIONAL LAW
22                                                          CORPORATION
                                                            865 Howe Avenue
23                                                          Sacramento, California 95825
                                                            Telephone: (916) 777-7777
24                                                          Facsimile: (916) 924-1829
25                                                          FRANKLIN D. AZAR (pro hac vice)
26                                                          azarf@fdazar.com
                                                            MARGEAUX R. AZAR (pro hac vice)
27                                                          azarm@fdazar.com
                                                            FRANKLIN D. AZAR & ASSOCIATES,
28                                                          P.C.
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                  - 18 -
     Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 23 of 24




 1                                               14426 East Evans Avenue
                                                 Aurora, Colorado 80014
 2                                               Telephone:    (303) 757-3300
                                                 Facsimile:    (720) 213-5131
 3

 4                                               Appointed Class Counsel

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                 - 19 -
     Case 5:18-cv-06164-EJD Document 96 Filed 10/15/20 Page 24 of 24




 1                                   CERTIFICATE OF SERVICE

 2         I hereby certify that on October 15, 2020, I authorized the electronic filing of the foregoing

 3 with the Clerk of the Court using the CM/ECF system which will send notification of such filing

 4 to the e-mail addresses denoted on the attached Electronic Mail Notice List.

 5         I certify under penalty of perjury under the laws of the United States of America that the

 6 foregoing is true and correct.

 7         Executed on October 15, 2020.

 8                                                     /s/ John A. Yanchunis
                                                       John A. Yanchunis
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     MEMO ISO PLTFS’ MOTION FOR FINAL APPROVAL OF SETTLMENT
     CASE NO: 5:18-CV-06164-EJD                                                                      - 20 -
